Title: To George Washington from Brigadier General Nathanael Greene, 4 August 1776
From: Greene, Nathanael
To: Washington, George

 

Dear Sir
Camp on Long IslandSunday [4 Aug. 1776] 11 OClock

Inclosd is a list of the principal Tories in the different Towns, given by one Mr Skinner a Young Gentleman bred to the practice of the Law, and perfectly acquainted with all most all the political Charactors in the Province—Your Excellency will please to examin it, and if it meets your Approbation, signify the time youl have the execution take place, by give [giving] your orders on the back of the List. I have the honnor to be your Obedient Servant

N. Greene

